Citation Nr: 1313965	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  12-22 187	)	DATE
	)
	)

On appeal from the 
Committee on Waivers and Compromises at the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment in the amount of $25,610.


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision dated in May 2012 by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his August 2012 substantive appeal that he wanted to testify at a hearing before a Veterans Law Judge at the RO.  A review of the record reveals that the Veteran has not been provided with a Travel Board hearing and there are no statements indicating that he wished to withdraw his Board hearing request.  Accordingly, the Veteran's claim should be remanded to the RO to schedule the Veteran for a Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran should be notified in writing of the date, time and location of the hearing.  A copy of the letter should be placed in the record.  After the hearing is conducted, or if the Veteran fails to report for the scheduled hearing, the claims folder should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


